Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159754                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re JANSSEN, Minors.                                            SC: 159754                         Elizabeth T. Clement
                                                                    COA: 344614                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Livingston CC Family Div:
                                                                    15-015159-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 16, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2019
           b0723
                                                                               Clerk